  Case 15-11939         Doc 27     Filed 02/26/19 Entered 02/26/19 11:55:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11939
         RENE LOPEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/02/2015.

         2) The plan was confirmed on 06/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/03/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11939        Doc 27       Filed 02/26/19 Entered 02/26/19 11:55:48                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,880.00
       Less amount refunded to debtor                              $6.40

NET RECEIPTS:                                                                                     $5,873.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,385.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $256.30
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,641.30

Attorney fees paid and disclosed by debtor:                  $615.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARNOLD SCOTT HARRIS              Unsecured         636.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         567.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         496.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         283.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         283.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         852.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,700.00       8,307.43        8,307.43        415.37        0.00
CITY OF HOMETOWN                 Unsecured         250.00        250.00          250.00          12.50       0.00
CREDIT MANAGEMENT LP             Unsecured         981.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority       2,675.00       1,777.25        1,777.25      1,777.25        0.00
LVNV FUNDING                     Unsecured         294.00        293.54          293.54          14.68       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured          55.00           NA              NA            0.00       0.00
NATIONAL ACCOUNT SERVICES        Unsecured         603.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured      4,281.00            NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured         782.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         715.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         713.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         711.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         571.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         500.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         499.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         498.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         357.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         356.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         286.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         284.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         213.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         784.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         784.00           NA              NA            0.00       0.00
TSI 980                          Unsecured         782.00           NA              NA            0.00       0.00
TSI 980                          Unsecured      3,129.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11939       Doc 27     Filed 02/26/19 Entered 02/26/19 11:55:48                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
TSI 980                       Unsecured      1,637.00              NA           NA             0.00        0.00
TSI 980                       Unsecured         998.00             NA           NA             0.00        0.00
TSI 980                       Unsecured         997.00             NA           NA             0.00        0.00
TSI 980                       Unsecured         996.00             NA           NA             0.00        0.00
TSI 980                       Unsecured         925.00             NA           NA             0.00        0.00
VILLAGE OF LANSING            Unsecured            NA           250.00       250.00           12.50        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $1,777.25          $1,777.25                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                    $0.00              $0.00                  $0.00
TOTAL PRIORITY:                                          $1,777.25          $1,777.25                  $0.00

GENERAL UNSECURED PAYMENTS:                              $9,100.97            $455.05                  $0.00


Disbursements:

       Expenses of Administration                             $3,641.30
       Disbursements to Creditors                             $2,232.30

TOTAL DISBURSEMENTS :                                                                          $5,873.60




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11939         Doc 27      Filed 02/26/19 Entered 02/26/19 11:55:48                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
